417 F.2d 1070
UNITED STATES of America ex rel. William SAVINO, Petitioner-Appellee,v.Hon. Harold W. FOLLETTE, Warden of Green Haven Prison,Stormville, New York, Respondent-Appellant.
No. 163, Docket 33771.
United States Court of Appeals Second Circuit.
Argued Oct. 27, 1969.Decided Nov. 20, 1969.

Herbert A. Lyon, Kew Gardens, N.Y.  (William M. Erlbaum and Lyon & Erlbaum, Kew Gardens, N.Y., on the brief), for petitioner-appellee.
Brenda Soloff, Asst. Atty. Gen., New York City (Samuel A. Hirshowitz, First Asst. Atty. Gen., and Louis J. Lefkowitz, Atty. Gen., of the State of New York, New York City on the brief), for respondent-appellant.
Before LUMBARD, Chief Judge, and MEDINA and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment of the District Court is affirmed on the opinion of Judge Cooper, reported at 305 F. Supp. 277 (S.D.N.Y.1969).